Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Remarks
	Applicant’s arguments, filed (11/08/2021), with respect to amended claims 21 and 30, to clarify that “the category is a target type” and adding the limitation that the determination thereof is conducted via “at least one sensor arranged to determine the category of the target “ are noted by Examiner.
	The applicant argues that amended limitation of claims 21 and 30 are different than the Maris reference.  This argument is accepted by the Examiner, so the previous 102 rejection in view of Maris is withdrawn.  However, a new grounds of rejection is made in view of newly found prior art Rosa (Pat.4659089). See below rejection for full detail.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-26, 30-35, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (US Pub.20060239559) in view of Rosa (Pat.4659089). 

Regarding Claim 21, Maris disclose a method for estimating the geographic position of a target (1) (para [0002], where invention relates to the field of identifying/tracking a target-of-interest (TOI)), the method comprises the following steps:
     detecting a target (para [0072], where a fixed-position highly accurate sensor would exhibit a detection probability profile approximating a point in space when experiencing a Hit);
       determining at least a geographic position of the target (para [0034], where the satellite provides a very precise estimate of the position of a target-of-interest) and a category of the target (para [0072], the “possible range of motion” includes the current speed and/or the current acceleration which are deemed as categories in and of themselves in the instant specification page (3 lines 24-26);

    tracking the detected target until at least one certain predetermined criteria is not fulfilled, wherein said criteria is associated to the level of certainty for determining the geographic position of the target (para [0072], “once the signal is lost” Fig. 9, #90);
     determining a first point in time t1 when the predetermined criteria was last fulfilled (para [0072], where last HIT),
    wherein, for a second point in time t2 the following steps are performed:
   creating a pattern defining at least one possible geographic position of the target, said pattern extends at least partially around the geographic position where the target was determined at the first point in time t1 (para [0072], where once the signal is lost, the detection probability profile expands in a circular pattern; resulting detection
probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost),
     wherein the dimension of said pattern is determined based on at least one predetermined parameter (para [0072], where to reflect the possible range of motion of the target), the at least one predetermined parameter including the target (para [0072], where “reflect the possible range of motion of the target” which include the categories of current speed, current acceleration and direction of movement as taught in instant application a Page 3, lines 24-26)); and
     calculating a probability of the presence of the target associated with a geographic position in the pattern (para [0072], where the resulting detection probability profile still represents valuable information about the target’s location);
wherein:

      the calculating of the probability of the presence of the target is based on characteristics of the at least one sensor (para [0073], where the detection probability profile expands so that the target should lie within an area bounded by the original detection probability profile which reflects sensor's current accuracy counts, expanded by the target’s estimated displacement since the last “Hit’).

Maris does not disclose the category being a target type; and 
at least one sensor arranged to determine the category of the target.

Rosa discloses detection of targets analogous to those in Maris, and identification of a category of the target, the category being a target type (col. 2, line 58 through Col. 3, line 6, where hot tracks and wheels emit IR radiation which is detectable by a thermal imager… form part of the tank’s thermal signature and further … use this information to identify the vehicle by type and nationality.  This invention enables the accurate simulation of the total thermal signature of a particular vehicle or piece of equipment, even if the same target is viewed by thermal imaging devices operating in distinctly different areas of the electromagnetic spectrum; Col. 9, lines 17-21, where a total thermal signature of a particular vehicle or piece of equipment is used);

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the category of the target with an appropriate sensor, as taught by Rosa in the method of Maris, in order to more accurately detect/tracking the particular target in area of interest.

Regarding Claim 22, Maris in view of Rosa discloses the method according to claim 21, additionally Maris disclose wherein said at least one predetermined parameter further comprises:
    the characteristics of the surrounding of the geographic position (para [0055], where operator is primarily interested in the highest detection probability profile values corresponding to the peak probabilities of the location of the target-of-interest. This is analogous to searching for the mountain peaks on the contour map) where the target was detected at said first point in time t1 (para [0072], detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost); and
     a time difference between the first point in time ti and the second point in time t2 for which point in time the pattern is created (para [0072], detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost, e.g., the time difference in the periods after signal lost). 

Maris in view of Rosa discloses the method according to claim 22,  additionally Maris disclose wherein said predetermined parameter further comprises:
     a level of surveillance of the surrounding of the geographic position of the target at said first point in time t1 (para [0072], where the signal is lost, the detection probability profile expands in a circular pattern to reflect the possible range of motion of the target. The resulting detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost).

Regarding Claim 24, Maris in view of Rosa discloses the method according to claim 22,  additionally Maris disclose wherein the method further comprises the following step:
      calculating a probability of the presence of the target associated with each geographic position in the pattern at said second point in time t2 (para [0072], where probability profile still represents valuable information about the target's location, particularly in the periods).

Regarding Claim 25, Maris in view of Rosa discloses the method according to claim 21,  additionally Maris disclose wherein the at least one sensor of the system (100) is controlled based on the pattern (2) (para [0072], where control the sensor based on the pattern).

Regarding Claim 26, Maris in view of Rosa discloses the method according to claim 24, additionally Maris disclose wherein the at least one sensor of the system is configured to detect the target in a surrounding of a certain characteristics and is controlled (para 

Regarding Claim 30, Maris in view of Rosa discloses a system or estimating the geographic position of a target (para [0002], where invention relates to the field of identifying/tracking a target-of- interest (TOI)) wherein said system comprises: at least one sensor arranged to detect a target (para [0012], where a plurality of sensors, the method comprising for at least one of the sensors, receiving a detection status (HIT or CORRECT REJECTION) from the sensor); 
    at least one sensor arranged to track the detected target until at least one certain predetermined criteria is not fulfilled, wherein said criteria is associated to the level of certainty for determining the geographic position of the target (Fig. 9, # 90); and
     fulfilment determination circuitry configured to determine a first point in time t1 when the predetermined criteria was last fulfilled(para [0072], where once the signal is lost, 
     characteristic determination circuitry configured to determine at least the geographic position of the target (para [0034], where the satellite provides a very precise estimate of the position of a target-of-interest) and a category of the target (para [0072], where “reflect the possible range of motion of the target” which include the categories of current speed, current acceleration and direction of movement as taught in instant application a Page 3, lines 24-26)); and
     pattern creation circuitry (250, 300a-c) arranged to, for a second point in time t2, perform the following step:
     creating a pattern (2) defining possible geographic positions of the target (1), said pattern extends at least partially around the geographic position where the target (para [0072], where once the signal is lost, the detection probability profile expands in a circular pattern), was determined at the first point in time t1, wherein the dimension of said pattern is determined based on at least one predetermined parameter (para [0072], where to reflect the possible range of motion of the target), the at least one predetermined parameter including the target (para [0072], where “reflect the possible range of motion of the target” which include the categories of current speed, current acceleration and direction of movement as taught in instant application a Page 3, lines 24-26)); and
      calculating a probability of the presence of the target associated with a geographic position in the pattern based on characteristics of the utilized sensor (para [0073], 

Maris does not disclose at least one sensor arranged to determine a category of the target, the category being a target type; and the predetermined parameter including the target type.

Rosa discloses detection of targets analogous to those in Maris, and identification of a category of the target, the category being a target type (col. 2, line 58 through Col. 3, line 6, where hot tracks and wheels emit IR radiation which is detectable by a thermal imager… form part of the tank’s thermal signature and further … use this information to identify the vehicle by type and nationality.  This invention enables the accurate simulation of the total thermal signature of a particular vehicle or piece of equipment, even if the same target is viewed by thermal imaging devices operating in distinctly different areas of the electromagnetic spectrum; Col. 9, lines 17-21, where a total thermal signature of a particular vehicle or piece of equipment is used);
     at least one sensor arranged to determine the category of the target (col. 2, line 58 through Col. 3, line 6, where hot tracks and wheels emit IR radiation which is detectable by a thermal imager).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the category of the target with an  Rosa in the method of Maris,  in order to more accurately detect/tracking the particular target in area of interest.

Claim 31 is analyzed and rejected as discussed with respect to claim 22.
Claim 32 is analyzed and rejected as discussed with respect to claim 23. 

Regarding Claim 33, Maris  in view of Rosa discloses the system according to claim 32, additionally Maris disclose wherein the system further comprises probability calculator circuitry arranged to:
    calculate a probability of the presence of the target associated with each geographic position in the pattern at said second point in time t2 (para [0072], where probability
profile still represents valuable information about the target's location, particularly in the periods).

Regarding Claim 34, Maris in view of Rosa discloses system according to claim 31, additionally Maris disclose comprising sensor controlling circuitry arranged to control the at least one sensor of the system based on the pattern (para [0072], where control the sensor based on the pattern).

Regarding Claim 35, Maris  in view of Rosa discloses the system according to claim 34, additionally Maris disclose wherein at least one sensor configured to detect the target in a surrounding of a certain characteristics is controlled to scan said surrounding(para [0054], where a gain control), at least at said geographic positions where the pattern of 

Regarding Claim 39, Maris in view of Rosa discloses a computer program for estimating the geographic position of a target, wherein said computer program comprises program code stored on
      a non-transitory computer-readable medium and configured for causing an electronic control unit or a computer connected to the electronic control unit (250; 500) to perform the steps according to according to claim 21 (para [0079], where the data paths illustrated being implemented by data communication with in a computer application or operating system; para [0080], where the present invention can be carried out as a method, can be embodied in a system, a computer readable medium). 

Regarding Claim 40, Maris in view of Rosa discloses a computer program product containing a program code stored on a non-transitory computer-readable medium for performing method steps according to claim 21, when said computer program is run on . 

Claims 27, 28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (US Pub.2006/0239559) in view of Rosa (Pat. 4659089), as applied above and further in view of Cheung (US Pub.2010/0017046).

Regarding Claim 27, Maris  in view of Rosa discloses the method according to claim 21, but do not disclose a route for at least one object is planned based on the pattern that is created. Cheung disclose a route for at least one object is planned based on the pattern that is created (para [0038], where a path planning algorithm such as A* or a Rapidly-exploring Random Tree (RRT) can be utilized to plan a path to the target based on an a priori map).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to plane a route based on a created pattern, as taught by Cheung in the method of Maris in view of Rosa in order to minimize the risk of encountering a target.

Regarding Claim 28, Maris in view of Rosa disclose the method according to claim 27, but do not disclose a route for an object is planned in order to minimize the probability of 
Cheung discloses a route for an object is planned in order to minimize the probability of entering the pattern around the target, or in order to minimize the probability of being within a certain distance from the target, in order to minimize the risk of encountering the target (para [0046], where system next calculates a path for one or more unmanned vehicle team members that minimizes loss of the target. Paths are generated by the RRT and evaluated by the system and/or one or more operators to determine a path that minimizes a given criteria (e.g., the amount of time a target is lost)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to plane a route for an object, as taught by Cheung in the method of Maris in view of Rosa in order to minimize the risk of encountering a target.

Regarding Claim 36, Maris in view of Rosa disclose system according to claim 30, but does not disclose the system comprises means arranged to plan a route for at least one object based on the created pattern.
Cheung disclose the system comprises means arranged to plan a route for at least one object based on the created pattern (para [0038], where a path planning algorithm such as A* or a Rapidly-exploring Random Tree (RRT) can be utilized to plan a path to the target based on an a priori map).
Cheung in the method of Maris in view of Rosa in order to minimize the risk of encountering a target. 

Claim 37 is analyzed and rejected as discussed with respect to claim 28.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (US Pub.2006/0239559) in view of Rosa (Pat. 4659089), as applied above and further on view of Moitra (US Pub.2003/0158744).
Regarding Claim 29, Maris in view of Rosa discloses the method according to claim 21, but do not disclose the geographic positions of a pattern for the target are related to a grid.
Moitra disclose the geographic positions of a pattern for the target are related to a grid (Fig. 1 and 3, # 100, para [0022] and [0094], where the geographic area to be searched may be partitioned into a cell grid 100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide grid, as taught by Moitra in the method of Maris in view of Rosa in order to easily read the geographical location of the target.

Regarding Claim 38, Maris in view of Rosa disclose the system according to claim 30, but does not disclose the system further comprises means arranged to relate the geographic positions of the pattern for the target to a grid.
Moitra disclose comprises means arranged to relate the geographic positions of the pattern for the target to a grid (Fig. 1 and 3, # 100, para [0022] and [0094], where the geographic area to be searched may be partitioned into a cell grid 100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide grid, as taught by Moitra in the method of Maris in view of Rosa in order to easily read the geographical location of the target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857